ICJ_011_USNationalsMorocco_FRA_USA_1952-03-31_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES

OF AMERICA IN MOROCCO
(FRANCE v. UNITED STATES OF AMERICA)
ORDER OF MARCH 31st, 1952

1952

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ÉTATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE c. ÉTATS-UNIS D’AMERIQUE)
ORDONNANCE DU 31 MARS 1952

 
This Order should be cited as follows:

“Case concerning rights of nationals of the United States
of America in Morocco, Order of March 31st, 1952:
I.C.J. Reports 1952, p. 22.”

La présente ordonnance doit étre citée comme suit :

« Affaire relative aux droits des ressortissants
des États-Unis d'Amérique au Maroc, Ordonnance du
31 mars 1952: C. I. J. Recueil 1952, p. 22.»

 

N° de vente: 86
Sales number

 

 

 
MARCH 31st, 1952

 

ORDER

CASE CONCERNING RIGHTS OF NATIONALS
OF THE UNITED STATES OF AMERICA
IN MOROCCO

(FRANCE v. UNITED STATES OF AMERICA)

AFFAIRE RELATIVE AUX DROITS DES
RESSORTISSANTS DES ETATS-UNIS D’AMERIQUE
AU MAROC

(FRANCE c. ETATS-UNIS D’AMERIQUE)

31 MARS 1952

ORDONNANCE
22

INTERNATIONAL COURT OF JUSTICE

1952
March 31st
General List :

No. 11 YEAR 1952

March 31st, 1952

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES
OF AMERICA IN MOROCCO
(FRANCE v. UNITED STATES OF AMERICA)

ORDER

The Vice-President of the International Court of Justice, Acting
President in this case,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

having regard to the Application, filed in the Registry of the
Court on October 28th, 1950, by which the Government of the
French Republic instituted proceedings against the United States
of America in the case concerning rights of nationals of the United
States of America in Morocco,

having regard to the Order of October 31st, 1951, fixing the time-
limits for the presentation of the Counter-Memorial, the Reply
and the Rejoinder in this case ;

Whereas, by letter of March 28th, 1952, the United States
Ambassador to the Netherlands, upon instructions from his Govern-
ment, requested that the time-limit for the presentation of the
Rejoinder be extended from April 11th to April 18th, 1952;

4
23 ORDER OF 31 III 52 (U.S. NATIONALS IN MOROCCO)

Whereas, by telegram of March 29th, 1952, the Agent of the
French Republic, to whom the said request had been communi-
cated, replied that his Government accepted the aforesaid exten-
sion :

Fixes April 18th, 1952, as the time-limit for the filing of the
Rejoinder of the Government of the United States of America.

Done in English and French, the English text being authori-
tative, at the Peace Palace, The Hague, this thirty-first day of
March, one thousand nine hundred and fifty-two, in three copies,
one of which will be placed in the archives of the Court and the
others will be transmitted to the Government of the French
Republic and the Government of the United States of America,
respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) E. HAMBRo,
Registrar.
